Citation Nr: 1534094	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for memory loss and headaches secondary to a traumatic brain injury (TBI), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to June 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The claim was previously before the Board and remanded in October 2014.  The requested development has been substantially complied with and the claim is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's TBI has been associated with subjective complaints of headaches and memory loss has not resulted in a diagnosis of multi-infarct dementia associated with brain trauma.

2. The Veteran's TBI residuals have not resulted in Level 3 impairment or greater in any of the 10 facets of cognitive impairment and other residuals of TBI listed in the current version of 38 C.F.R. § 4.124a, Diagnostic Code 8045.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met for TBI residuals.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2008, 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a March 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records, VA examination reports, Board hearing transcript, and lay statements. 

The Veteran was provided with VA Mental Health and TBI examinations in April 2007, May 2009, September 2011, and December 2014.  The Board finds the VA examinations, when read in conjunction, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations. 

Regarding the December 2008 travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497. During the December 2008 Board hearing, the VLJ specifically noted the issue on appeal.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder and explore fully the basis for the claim by asking the Veteran about current symptomatology.  Any evidence that might have been overlooked or was outstanding that might substantiate the claim was sought in the September 2011 and October 2014 Remands.  Therefore, the VLJ substantially complied with the requirements of Bryant.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).  

The claim was previously remanded by the Board in September 2011 and December 2014 to obtain VA treatment and examination reports.  This was accomplished, and the claims were readjudicated in January 2013 and February 2015 supplemental statements of the case.  The Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

The Board has reviewed all of the evidence in the Veteran's VBMS/Virtual VA claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Analysis

For historical purposes, the Veteran was granted service connection for memory loss and headaches in a March 2003 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 8045, effective as of December 23, 2002.  The noncompensable evaluation was continued in an August 2004 rating decision. The Veteran requested an increased rating in March 2007. 

Throughout the pendency of this appeal, the Veteran's TBI residuals have been rated under Diagnostic Code 8045.  The rating criteria pertaining to rating TBI were amended in September 2008, see 73 Fed. Reg. 54,693-706 (Sept. 23, 2008), with the new rating criteria made effective October 23, 2008 (to including applying to "all applications for benefits received by VA on or after October 23, 2008." Id., at 54,693).  A Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. Id.  Here the RO considered the Veteran's ratings under both the new and old criteria.  Thus, the Board will consider all potentially applicable Codes including the criteria under DC 8045 before and after October 23, 2008 in considering whether a rating of greater than 10 percent might be warranted under any applicable code at any time during the period on appeal.

Prior to October 23, 2008

Under the prior rating criteria, DC 8045 provided that, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC (e.g., 8045-9304).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304, and is not be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008). Because there was no evidence of a diagnosis of multi-infarct dementia throughout the period on appeal - including in the most resent VA examination in December 2014 - the Veteran's initial 10 percent rating under DCs 8045 was the highest rating which he might receive.

Since October 23, 2008

Under the amended Code, DC 8045 provides for the evaluation of TBI with the three main areas of dysfunction listed that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed above that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1) to the Code instructs that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another Diagnostic Code. In such cases, VA is not to assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, VA is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. If the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Note (2) provides that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. Id. 

As an initial matter, the Board finds that the weight of the evidence demonstrates that the Veteran does not suffer from headaches, memory loss, or other cognitive, emotional/behavioral, and/or physical symptoms as a result of his in-service TBI.  The Veteran has repeatedly indicated that he suffers from a constellation of symptoms attributable to his in-service TBI including dizziness, headaches, blackouts, and memory problems.  See December 2008 hearing transcript.

According to the April 2007 VA mental disorder examination, the examiner indicated that the Veteran suffers from cognitive disorder secondary to traumatic brain injury.  The examiner also stated that in regards to the Veteran's diagnosis of brain injury, he basically has progressive decline of memory and concentration.  The April 2007 VA examination report also detailed the Veteran's psychiatric symptomatology and indicated a diagnosis of posttraumatic stress disorder.  However, there is no indication that his PTSD or any psychiatric diagnosis is result of his in-service TBI, and service connection for PTSD has been separately denied in an April 2008 rating decision.

In a May 2009 VA examination report, the examiner stated that it would seem doubtful that head injuries occurring between 1966 and 1968 that resulted in only brief alteration of consciousness on one occasion (and did not result in noticeable cognitive sequela at the time) would account for the present level of impairment.  However it was further noted that the etiology of presenting condition could not be ascertained with the currently available records and findings.  

In order to determine which of the Veteran's symptoms are related to his TBI, the Board ordered that a new VA examination be conducted, during which time the examiner was to identify all cognitive, emotional/behavioral and physical dysfunctions associated with the Veteran's TBI.  Following a September 2011 VA examination, in an exceptionally detailed and lengthy VA examination report, a VA examiner noted that there was no diagnosis of TBI in service.  It was noted that the TBI exam in May 2009 was performed without reviewing the service medical record.  However, following the 2011 examination and review of the claims file, the examiner stated that it is less likely than not that the Veteran had TBI following scalp laceration in 1968 because subsequent clinic visits did not document TBI-related complaints , in the separation examination, the Veteran did not report having headaches or other TBI related symptoms.  The examiner also stated that the Veteran's headaches do not meet the criteria for acute or chronic post-traumatic headache resulting from a head injury in 1968.  It was concluded that organic brain syndrome is less likely than not a result of the 1968 head injury.  Given the thoroughness of review, and that such review included consideration of the Veteran's complete claims file and treatment history, the Board finds the September 2011 report of VA examination to be probative of the fact that the Veteran's does not suffer from TBI residual, and notes that the conclusion was consistent with other evidence of record.  See March 2008 VA examination report.  

According to the October 2011 VA TBI psychology note, the examiner stated that that examination provided additional support for the 2009 opinion that it seemed doubtful that that head injuries occurring between 1966 and 1968 would account for the present level of impairment.  Rather the examiner determined that there were no residual impairments in memory, judgment, social interaction, motor impairment, visual-spatial disorientation, neurobehavioral, or communication due to remote traumatic brain injury.  The examiner further specified that the Veteran's deficiencies in memory, attention, concentration, executive function, judgment, social interaction, motor impairment, visual-spatial disorientation, neurobehavioral, or communication were more likely to be from serious psychopathological disturbance and perhaps more recent onset organic pathology of undetermined etiology.  

According to the December 2014 VA Mental Health and Headaches examination reports, the examiner stated that the course of the illness in inconsistent with the diagnosis of dementia due to TBI sustained 4 decades ago.  She added that TBI related impaired cognition should have developed within a few years after the injury, but it did not.  In contrast, she noted, medical evidence points to a mixed etiology of non-organic (psychological origin of memory dysfunction) and cerebrovascular disease with onset in the past decade as explanation for the current cognitive complaints.  She noted that MRI in 2009 was unremarkable, and that although the Veteran's December 2014 MRI revealed changes, such changes have arisen in the last 5 years and likely represent vascular damage due to metabolic disorder (e.g. uncontrolled blood lipids, blood pressure, etc.).  

The record also includes a December 2014 VA neurological disorder examination report that indicated that the claims file was reviewed.  The examiner discussed the medical evidence including the service treatment records and postservice treatment records and evaluations.  The examiner indicated that, following extensive review of the medical records, that there was no residuals related to the scalp laceration in 1968 and that memory loss and headaches are not secondary to this
in-service injury.

Nonetheless, the Veteran described his current headaches as bitemporal, occurring more in the summer, and aggravated by noise.  The Veteran is not taking any current medications for his headaches.  The examiner stated that the Veteran's condition does not impact his ability to work, noting there were no hospitalizations, ER visits, or periods of incapacitation secondary to headaches.  

Accordingly, having considered the applicability of the current and prior TBI rating criteria, the Board finds that a rating in excess of 10 percent for residuals of the service-connected TBI is not warranted. 

While the 2007 VA examiner stated that the Veteran had cognitive disorder secondary to traumatic brain injury, the Board finds that the 2011 and 2014 opinions are dispositive of the question of whether the Veteran's impairments and complaints of memory loss and headaches can be attributed to his TBI.  These opinions are based on review of the claims file, examination of the Veteran, and was supported by a clearly-stated rationale.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, the examiner attributed the Veteran's complaints of memory loss and headaches to numerous causes other than the TBI itself, including psychopathological disturbance, perhaps more recent onset organic pathology of undetermined etiology, or cerebrovascular disease with onset in the past decade.  Thus, as the Veteran's cognitive impairments including memory loss and complaints of headaches have been determined to be unrelated to his in-service TBI, and no further TBI residuals have been identified, a rating in excess of 10 percent is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences symptoms such as headaches and memory loss. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  He is not, however, competent to provide evidence as to more complex medical questions, such as which symptoms he experiences are the result of his service-connected TBI.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, in determining the actual degree of disability, the medical evidence prepared by a skilled professional is more probative evidence and thus the examination findings are more probative of the degree of impairment resulting from the TBI. 

Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected TBI residuals.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. 

Here, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected TBI residuals that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of one or more extraschedular ratings is not warranted.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such an inferred claim has not been raised by the Veteran and is not raised by the record. 

ORDER

An evaluation in excess of 10 percent for the service-connected memory loss and headaches secondary to a traumatic brain injury is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


